Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 23 – 42 have been examined. Claims 1 – 22 have been canceled by Applicant.

Specification
The amendment filed 7 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraphs 23, 28, and 35 describe sensors being used to keep an autonomous bicycle upright, and other associated language. Applicant is required to review and correct all language to ensure that no limitations/components have been added to the specification that were not described in the originally filed specification, and that no limitations/components/descriptions include more specific language and/or more detail than was present in the originally filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are replete with references to an autonomous bicycle, an autonomous drive mode, and autonomous control. The originally filed specification does not disclose or describe the physical apparatus that allow the bicycle to operate without the input/presence of a user. Details such as these would be required to enable one of ordinary skill in the art to make the invention, but are lacking from the originally filed specification.

Claims 23 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regard to the amended claims filed 11 March 2021, claim 26 recites a hidden wiring array and a platform, and claims 40 and 42 recite language related to sensors keeping an autonomous bicycle upright.
However, it is unclear if Applicant has filed correct/intended claims. For example, an amendment received 7 March 2021 includes a claim 26 which reads “The autonomous bicycle of claim 1 in which the framework further comprising: one or more sensors a wiring array, LED lamps, speakers linking to a wiring array contained within or attached to a section of the platform such that, the wiring array is not visible to the eye: compartments for housing one or more batteries and battery charger, wherein the one or more batteries are removable, wherein the battery charger is governed by the power control module which provides charging data, monitors a battery level of the one or more batteries: the wiring array linking battery power directly to a processing unit, the wiring array electrically linked to an external power source.”
The language of amended claim 26 from 11 March 2021 includes two recitations regarding “a wiring array,” one of which is indicated as being amended (underlined) and one of which is indicated as being from the 7 March 2021 claims, or earlier (no underline). Applicant is required to review and correct all claim language to ensure no new matter is included and that all amended/previous language signifiers are correctly applied to the text of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618